I

. . Bere 2§ DISTRIG* COUF
Case 1:19-mj-02821-BPB Document1 Filed 08/23/19 phage 1G ew mice oO

     

 

AO 91 (Rev. 11/11) Criminal Complaint AUG 2 8 2019
UNITED STATES DISTRICT COUR YutcHezii. R. ELFERS
for the CLERK

District of New Mexico

 

 

 

United States of America ) o
V. )
} Case No. / I
Rufino Jody Martinez, a.k.a. "Mono" (YOB 1979 ,
)
_ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 24, 2018 in the county of Santa Fe in the
— District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 USC § 922(g)(1) Felon in Possession of a Firearm and Ammunition

This criminal complaint is based on these facts:

See attached affidavit which is incorporated herein by reference.

@ Continued on the attached sheet.

 

Ce onainant ’s signature

Nancy Stemo, FBI Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: -2$- b Lk @Lp

GL S ‘Signature

City and state: Albuquerque, New Mexico B. Paul Briones, U.S. Magistrate Judge
Printed name and title

 

 

 
Case 1:19-mj-02821-BPB Document1 Filed 08/23/19 Page 2 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Nancy Stemo, being duly sworn, depose and say:
1. I have been a law enforcement officer since May 2016 and am employed as a Special Agent
with the Federal Bureau of Investigation. This affidavit is submitted in support of a criminal
complaint and arrest warrant charging Rufino Jody MARTINEZ, aka “Mono,” (born in 1979) with
violating 18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm and Ammunition.
Background:
2. I have reviewed MARTINEZ?’s criminal history and am aware he has several prior arrests
in New Mexico with felony convictions for Aggravated Battery (1998), Battery Upon a Peace
Officer (1999), Attempted Robbery (2008), Possession of a Controlled Substance-Heroin (2016),
and Possession of a Controlled Substance-Meth (2016).
Investigation:
3. On October 24, 2018, at approximately 10:24 am, officers with the Santa Fe County
Sheriffs Department and Espanola Police Department were dispatched to the Presbyterian
Espanola Hospital regarding an aggravated battery with a deadly weapon incident. Upon arrival,
officers discovered D.S. was shot in the right side groin area and had driven himself to the hospital
for medical treatment. D.S. was accompanied to the hospital by J.M. Medical personnel
determined the projectile would not be removed from D.S.’s body.
4, D.S. initially refused to provide information but later indicated MARTINEZ shot him. D.S.
told law enforcement personnel that he was at a friend’s house in Cuarteles, New Mexico when he
was shot. D.S. observed MARTINEZ arrive in a truck, and D.S. attempted to leave but was
confronted by MARTINEZ and both were told to leave. D.S. and MARTINEZ departed the
residence and stopped a short distance away. MARTINEZ retrieved a handgun from his truck and

shot D.S.

Page | 1

 
Case 1:19-mj-02821-BPB Document1 Filed 08/23/19 Page 3 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

5. D.S. told a nurse at the hospital that the shooter was an inmate he had previously had an
altercation with. An inquiry with the Rio Arriba County Detention Center revealed there was an
altercation between D.S. and MARTINEZ while they were incarcerated there.

6. MARTINEZ was on GPS monitoring on October 24, 2018, and the records show
MARTINEZ was in the area of Cuarteles, New Mexico on that date and approximate time.

7. On October 25, 2018, MARTINEZ’s girlfriend, Santana BUSTAMANTE was
interviewed. BUSTAMANTE indicated she owned a 9mm handgun; however, law enforcement
determined BUSTAMANTE owned a .40 caliber Glock. A search warrant was executed on
MARTINEZ and BUSTAMANTE’s shared residence in Alcalde, New Mexico, but no firearm
was recovered. Law enforcement recovered .40 caliber ammunition and did not locate any 9mm
ammunition. The .40 caliber ammunition was located in the sole bedroom, inside a bag, in a
cupboard, over the bed. BUSTAMANTE indicated that on October 24", she remained in her truck
while MARTINEZ went inside the residence. BUSTAMANTE’s description of the residence they
visited matched the physical characteristics of a residence in Cuarteles, New Mexico where law
enforcement believes MARTINEZ and D.S. encountered each other. BUSTAMANTE overheard
arguing and saw D.S. and J.M. depart the residence. BUSTAMANTE indicated MARTINEZ had
acknowledged he was using heroin again.

8. On February 1, 2019, J.R. was interviewed regarding the shooting of D.S. J.R. indicated
D.S. was at his residence and MARTINEZ arrived. D.S. and MARTINEZ argued about their
altercation at the jail and MARTINEZ wanted D.S. to go outside to fight. MARTINEZ then exited
the residence and returned with a black semi-automatic handgun and shot D.S. J.R. believed

MARTINEZ would have killed D.S. but L.L. stopped him. MARTINEZ told J.M. to take D.S. to

Page | 2

 

 
 

Case 1:19-mj-02821-BPB Document1 Filed 08/23/19 Page 4 of 4
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

the hospital. J.R. indicated MARTINEZ was there to pick up a “stash.” I believe a “stash” is a re-
supply of drugs.

9. On February 1, 2019, L.L was interviewed regarding the shooting of D.S. L.L stated she
saw J.R with D.S. She was in the bathroom when she heard a loud pop and observed MARTINEZ
with a gun. L.L. grabbed MARTINEZ by the arm as D.S. crawled and asked to be taken to a
hospital.

10. Based on my training and experience, I know no firearms are manufactured in New
Mexico, and therefore, any firearm utilized in the shooting of D.S. traveled in interstate commerce.
Conclusion:

11. Based on the above information, I believe that there is probable cause to believe that

MARTINEZ violated 18 U.S.C. § 922(g) — Felon in Possession of a Firearm and Ammunition.

Respectfully submitted,

 

Nancy Stemo VY
FBI Special Agent

Subscribed and sworn to before me on August 23, 2019:

WL

B. Paul Briones
U.S. Magistrate Judge

Page | 3

 
